             Case 20-32679 Document 317 Filed in TXSB on 09/30/20 Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                  )
    In re:                                                        )    Chapter 11
                                                                  )
    HORNBECK OFFSHORE SERVICES, INC., et al.,1                    )    Case No. 20-32685 (DRJ)
                                                                  )
                            Debtors.                              )    (Jointly Administered) (Formerly
                                                                  )    Jointly Administered under Lead Case:
                                                                  )    Hornbeck Offshore Services, Inc., Case
                                                                  )    No. 20-32679)
                                                                  )

                                       CERTIFICATE OF SERVICE

        I, Bowen A. Lord, depose and say that I am employed by Stretto, the claims, noticing, and
solicitation agent for the Debtors in the above-captioned cases.

       On September 28, 2020, at my direction and under my supervision, employees of Stretto
caused the following documents to be served via first-class mail on the service list attached hereto
as Exhibit A, and via electronic mail on the service list attached hereto as Exhibit B:

      •      Final Decree Closing Certain of the Chapter 11 Cases (Docket No. 315)

      •      Order (A) Dismissing the Chapter 11 Case of HOS Wellmax Services, LLC, and (B)
             Granting Related Relief (Docket No. 316)

Dated: September 30, 2020                                          /s/ Bowen A. Lord
                                                                   Bowen A. Lord
                                                                   STRETTO
                                                                   8269 E. 23rd Avenue, Ste. 275
                                                                   Denver, CO 80206
                                                                   (720) 316-4812
                                                                   Bowen.Lord@Stretto.com




____________________________________
1
    Due to the large number of Reorganized Debtors in these chapter 11 cases, for which joint administration
    has been granted, a complete list of the Debtor entities and the last four digits of their federal tax
    identification numbers is not provided herein. A complete list may be obtained on the website of the
    Reorganized Debtors’ proposed claims and noticing agent at http://cases.stretto.com/hornbeck. The
    location of the Reorganized Debtors’ service address is: 8 Greenway Plaza, Suite 1525, Houston, Texas
    77046. On September 23, 2020, the Court entered an order [Docket No. 315] closing the chapter 11 cases
    of all Reorganized Debtors other than Case No. 20-32685 (DRJ), In re Hornbeck Offshore Services, LLC,
    and the case of Debtor HOS WELLMAX Services, LLC, which was dismissed by order of the Court
    [Docket No. 316].
Case 20-32679 Document 317 Filed in TXSB on 09/30/20 Page 2 of 6




                       Exhibit A
                                                           Case 20-32679 Document 317 Filed in TXSB on 09/30/20 Page 3 of 6
                                                                                                            Exhibit A
                                                                                                      Served Via First-Class Mail



                   Name                                             Attention                            Address 1                                     Address 2                        City             State       Zip       Country
 ABS AMERICAS                                     KELSEY CRAMER - SUA RECIPIENT         PO BOX 301249                                                                     DALLAS                         TX      75303-1249
 AD HOC CMTE UNSECURED NOTEHOLDERS                BRETT GOLDBLATT                       2029 CENTURY PARK EAST 33RD FLOOR                                                 LOS ANGELES                    CA      90067-3019
 AD HOC CMTE UNSECURED NOTEHOLDERS                MICHAEL D. WARNER                     301 COMMERCE STREET SUITE 1700                                                    FORT WORTH                     TX      76102
 ASTROMARITIMA NAVEGAÇÃO S.A.                     C/O BASILIO ADVOGADOS                 RUA FIGUEIRA DE MELO NO. 338                                                      SÃO CRISTÓVÃO RIO DE JANEIRO   RJ                 Brazil
 BEIER RADIO LLC                                  TAMMY WARD                            1150 N CAUSEWAY BLVD                                                              MANDEVILLE                     LA      70471
 BIO-UV GROUP                                     LISA BADANI                           850 AVENUE LOUIS MEDARD                                                           LUNEL                                  34400      France
 BOLLINGER SHIPYARDS INC.                         STEPHEN WILLIAMSON KRISTINA LAGASSE   201 ST. CHARLES AVE 40TH FLOOR                                                    NEW ORLEANS                    LA      70170
 City of Allen                                    Linebarger Goggan Blair & Sampson     2777 N. Stemmons Freeway Suite 100          Attn: Elizabeth Weller                Dallas                         TX      75207
 COASTAL DISTRIBUTORS INC.                        APRIL TRAHAN                          211 VENTURE BLVD                                                                  HOUMA                          LA      70360
 COLLIN CNTY TAX ASSESSOR/COLLECTOR               ABERNATHY ROEDER BOYD & HULLETT PC    1700 REDBUD BLVD SUITE 300                  ATTN: P LOPEZ LARRY BOYD EMILY HAHN   MCKINNEY                       TX      75069
 COMMITTEE OF UNSECURED NOTEHOLDERS               ERIC STODOLA/GERARD UZZI/JAMES BALL   55 HUDSON YARDS                                                                   NEW YORK                       NY      10001-2163
 DELAWARE DEPARTMENT OF JUSTICE                   ATTN: ATTORNEY GENERAL                CARVEL STATE OFFICE BUILDING                820 N FRENCH STREET                   WILMINGTON                     DE      19801
 DELTA SUBSEA LLC                                 CAROLE HLOZEK                         550 CLUB DRIVE                              SUITE 345                             MONTGOMERY                     TX      77316
 DNV GL NOBLE DENTON USA LLC                      IRENE PENA                            1400 RAVELLO DRIVE                                                                KATY                           TX      77449
 DONOVAN MARINE INC.                              LAURA TUCKER                          PO BOX 1979                                                                       MEMPHIS                        TN      38101
 ENVIRONMENTAL PROTECTION AGENCY                  MAIL CODE 2310A - GENERAL COUNSEL     1200 PENNSYLVANIA AVE NW                    ARIEL RIOS BUILDING                   WASHINGTON                     DC      20004
 FIRE PROTECTION SERVICE INC                      DANIELLE WILLIAMS                     PO BOX 5218                                                                       HOUSTON                        TX      77262-5218
 GE ENERGY POWER CONVERSION                       GLENN REISMAN                         PO BOX 417441                                                                     BOSTON                         MA      02241-7441
 GNM MARITIMA INTERNACIONAL                       CESAR ALFREDO MEDINA ALBORES          CALLE SAN CARLOS MANZANA                    201 LOTE 10 RESIDENCIAL SAN MIGUEL    CIUDAD DEL CARMEN              CM      24157      Mexico
 GUIDANCE MARINE LLC - USA                        COLLEEN BENNETT                       1313 MCARTHUR AVENUE                                                              HARVEY                         LA      70058
 GULF ISLAND SHIPYARDS LLC                        R. AGUILAR; R. CERONE; M. CHANEY      601 POYDRAS STREET 12TH FLOOR                                                     NEW ORLEANS                    LA      70130
 GULF ISLAND SHIPYARDS LLC                        STEPHEN P. STROHSCHEIN                301 MAIN STREET SUITE 1400                                                        BATON ROUGE                    LA      70801
 HARRIS COUNTY                                    LINEBARGER GOGGAN BLAIR & SAMPSON     PO BOX 3064                                 ATTN: TARA L. GRUNDEMEIER             HOUSTON                        TX      77253-3064
 HORNBECK OFFSHORE SERVICES                       KING & JURGENS LLC                    201 ST CHARLES AVE 45TH FLOOR                                                     NEW ORLEANS                    LA      70170
 HOUSTON CAD                                      LINEBARGER GOGGAN BLAIR & SAMPSON     PO BOX 3064                                                                       HOUSTON                        TX      77253-3064
 HUISMAN NORTH AMERICA SERV                       LINDA                                 2502 WEHRING ROAD                                                                 ROSENBERG                      TX      77471
 INTERNAL REVENUE SERVICE                         ATTN: CENTRALIZED INSOLVENCY OPS      2970 MARKET ST.                                                                   PHILADELPHIA                   PA      19104-5016
 INTERNAL REVENUE SERVICE                         ATTN: DIRECTOR                        DEPARTMENT OF TREASURY                                                            OGDEN                          UT      84201-0045
 INTERNAL REVENUE SERVICE                         HOUSTON DIVISION                      1919 SMITH STREET                                                                 HOUSTON                        TX      77002
 INTERNAL REVENUE SERVICE                         ATTN: CENTRALIZED INSOLVENCY OPS      PO BOX 7346                                                                       PHILADELPHIA                   PA      19101-7346
 INTERNATIONAL PAINT INC.                         IP ORDER DESK NOL - SUA               PO BOX 847202                                                                     DALLAS                         TX      75284-7202
 JUNEAU MARINE REFRIGERATION & A/C                TRACY LEBLANC                         PO BOX 1620                                                                       HOUMA                          LA      70361-1620
 KONGSBERG MARITIME INC                           TOYA PINKSTON - SUA RECIPIENT         10777 WESTHEIMER ROAD                       SUITE 1200                            HOUSTON                        TX      77042
 LOUISIANA ATTORNEY GENERAL                       ATTN: ATTORNEY GENERAL                1885 N. THIRD ST                                                                  BATON ROUGE                    LA      70802
 LOUISIANA MACHINERY LLC                          ROXANNE VESTAL                        PO BOX 536                                                                        RESERVE                        LA      70084
 MAKO UNLIMITED LLC                               WENDY DUBOSE                          PO BOX 81487                                                                      LAFAYETTE                      LA      70598
 MARINE FAB AND REPAIR INC.                       C. FRUGA                              211 VENTURE BLVD                                                                  HOUMA                          LA      70360
 MOTION / VOORHIES SUPPLY CO                      TAMMY SIMMONS                         PO BOX 504606                                                                     ST LOUIS                       MO      63150
 NOV RIG SOLUTIONS SPARES                         ANGELA WHITE                          PO BOX 201202                               LEDGER 183                            DALLAS                         TX      75320-1202
 OFFICE OF THE U.S. TRUSTEE                       ATTN: JAYSON B. RUFF; HECTOR DURAN    515 RUSK STREET                             SUITE 3516                            HOUSTON                        TX      77002
 PETROLEO BRASILEIRO S/A - PETROBRAS              ATTN: MARCO NERY FALBO                AVENIDA REPÚBLICA DO CHILE Nº 65            CENTRO                                RIO DE JANEIRO RJ CEP                  20031-912 Brazil
 SCHOTTEL INC                                     JIM FREMIN                            1741 DENLEY ROAD                                                                  HOUMA                          LA      70363
 SEACATALOG.COM                                   EMILY FAZZIO - SUA RECIPIENT          2261 DENLEY ROAD                                                                  HOUMA                          LA      70363
 SECURED LENDER GROUP                             D. SCHAIBLE; D. KLEIN; S. MASSMAN     450 LEXINGTON AVE                                                                 NEW YORK                       NY      10017
 SECURED LENDER GROUP                             J. HIGGINS E. ENGLISH SHANE JOHNSON   1000 MAIN STREET 36TH FLOOR                                                       HOUSTON                        TX      77002
 SECURITIES AND EXCHANGE COMMISSION               ATTN: A. CALAMARI - REG DIRECTOR      200 VESEY ST STE 400                        NEW YORK REGIONAL OFFICE              NEW YORK                       NY      10281-1022
 SECURITIES AND EXCHANGE COMMISSION               ATTN: DIRECTOR                        100 F STREET NE                                                                   WASHINGTON                     DC      20549
 SHELL (SOPUS PRODUCTS)                           LEANEL CAMPOREDONDO                   PO BOX 7247-6236                            DBA SHELL (SOPUS PRODUCTS)            PHILADELPHIA                   PA      19170-6236
 SIEMENS INDUSTRY INC                             JACK LOWENBERG                        PO BOX 2715                                                                       CAROL STREAM                   IL      60132
 SPEEDCAST COMMUNICATIONS INC                     DWAYNE DECUIRE - SUA RECIPIENT        4400 S. SAM HOUSTON PARKWAY E                                                     HOUSTON                        TX      77048
 STATE OF LA DPT OF NATURAL RESOURCE              RYAN M. SEIDEMANN                     PO BOX 94005                                                                      BATON ROUGE                    LA      70804-9005
 TAYLORS INTERNATIONAL SER                        SKYLAR SAVOIE                         PO BOX 81154                                                                      LAFAYETTE                      LA      70598
 TEXAS OFFICE OF ATTORNEY GENERAL                 ATTN: ATTORNEY GENERAL                300 W. 15TH ST                                                                    AUSTIN                         TX      78701
 U.S. ATTORNEY'S OFFICE                           SOUTHERN DISTRICT OF TEXAS            1000 LOUISIANA                              SUITE 2300                            HOUSTON                        TX      77002
 UNCLAIMED PROPERTY DIV OF TX                     JASON B. BINFORD                      PO BOX 12548 MC008                                                                AUSTIN                         TX      78711-2548
 US ENVIRONMENTAL PROTECTION AGENCY               REGION 3                              1650 ARCH STREET                                                                  PHILADELPHIA                   PA      19103-2029
 US ENVIRONMENTAL PROTECTION AGENCY               REGION 6                              1201 ELM STREET                             SUITE 500                             DALLAS                         TX      75270
 WARTSILA DYNAMIC POSITIONING                     DEBBI POYNTER                         11710 N GESSNER RD                          SUITE A                               HOUSTON                        TX      77064
 WILMINGTON TRUST NA                              ATTN: DANIELLA WEBER CLIENT ADMIN     50 SOUTH SIXTH STREET                       SUITE 1290                            MINNEAPOLIS                    MN      55402
 WILMINGTON TRUST NA                              ATTN: NIKKI KROLL BANKING OFFICER     50 SOUTH SIXTH STREET                       SUITE 1290                            MINNEAPOLIS                    MN      55402
 WILMINGTON TRUST NA                              MEGHAN MCCAULEY; JEFF ROSE            50 SOUTH SIXTH STREET                       SUITE 1290                            MINNEAPOLIS                    MN      55402
 WILMINGTON TRUST NATIONAL ASSOC                  ATTN: MICHAEL D. WARNER               301 COMMERCE STREET                         SUITE 1700                            FORT WORTH                     TX      76102
 WILMINGTON TRUST NATIONAL ASSOC                  JAYME GOLDSTEIN AND GABRIEL SASSON    180 MAIDEN LANE                                                                   NEW YORK                       NY      10038-4982
 ZURICH AMERICAN & FIDELITY DEPOSIT               C/O KREBS FARLEY & DRY PLLC           ATTN DAVID KREBS                            400 POYDRAS STREET SUITE 2500         NEW ORLEANS                    LA      70130
 ZURICH AMERICAN & FIDELITY DEPOSIT               C/O KREBS FARLEY & DRY PLLC           ATTN M FARLEY E SCHARFENBERG &J ORD         400 POYDRAS STREET SUITE 2500         NEW ORLEANS                    LA      70130

In re: Hornbeck Offshore Services, Inc., et al.
Case No. 20-32679 (DRJ)                                                                                                                                                                                                       Page 1 of 1
Case 20-32679 Document 317 Filed in TXSB on 09/30/20 Page 4 of 6




                       Exhibit B
                                                  Case 20-32679 Document 317 Filed in TXSB on 09/30/20 Page 5 of 6

                                                                                    Exhibit B
                                                                              Served Via Electronic Mail

                              Name                                          Attention 1                         Attention 2                                   Email
 ABS AMERICAS                                               KELSEY CRAMER - SUA RECIPIENT                                                   abscreditcardpayment@eagle.org
 BEIER RADIO LLC                                            TAMMY WARD                                                                      accts.rec@beierradio.com
 BIO-UV GROUP                                               LISA BADANI                                                                     lisabadani@bio-uv.com
                                                            C/O GORDON, ARATA, MONTGOMERY, BARNETT, ATTN: STEPHEN WILLIAMSON;               swilliamson@gamb.law
 BOLLINGER SHIPYARDS, INC.                                  MCCOLLAM, DUPLANTIS, EAGAN, LLC         KRISTINA LAGASSE                        klagasse@gamb.law
 CITY OF ALLEN                                              C/O LINEBARGER GOGGAN BLAIR & SAMPSON,  ATTN: ELIZABETH WELLER                  dallas.bankruptcy@publicans.com
 COASTAL DISTRIBUTORS INC.                                  APRIL TRAHAN                                                                    accounting@coastaldistributors.com
                                                                                                                                            bankruptcy@abernathy-law.com
                                                                                                                                            plopez@abernathy-law.com
                                                            C/O ABERNATHY, ROEDER, BOYD & HULLETT,         ATTN: PAUL LOPEZ, LARRY BOYD,    lboyd@abernathy-law.com
 COLLIN COUNTY TAX ASSESSOR/COLLECTOR                       P.C.                                           EMILY HAHN                       ehahn@abernathy-law.com
 DELTA SUBSEA LLC                                           CAROLE HLOZEK                                                                   chlozek@deltasubsea-rov.com
 DNV GL NOBLE DENTON USA LLC                                IRENE PENA                                                                      houston.accountsreceivable@dnvgl.com
 DONOVAN MARINE INC.                                        LAURA TUCKER                                                                    laurat@donovanmarine.com
 ENVIRONMENTAL PROTECTION AGENCY                                                                                                            leopold.matt@epa.gov
 FIRE PROTECTION SERVICE INC                                DANIELLE WILLIAMS                                                               accounting@fps-usa.com
 GE ENERGY POWER CONVERSION                                 GLENN REISMAN                                                                   glenn.reisman@ge.com
 GNM MARITIMA INTERNACIONAL                                 CESAR ALFREDO MEDINA ALBORES                   CALLE SAN CARLOS MANZANA         calbores@maritima-internacional.com.mx
 GUIDANCE MARINE LLC - USA                                  COLLEEN BENNETT                                                                 creditcontrol@guidance.eu.com
                                                                                                                                            raguilar@mcglinchey.com
                                                                                                           ATTN: RICHARD A. AGUILAR; RUDY   rcerone@mcglinchey.com
 GULF ISLAND SHIPYARDS, LLC                                 C/O MCGLINCHEY STAFFORD, PLLC                  J. CERONE; MARK J. CHANEY, III   mchaney@mcglinchey.com
 GULF ISLAND SHIPYARDS, LLC                                 C/O MCGLINCHEY STAFFORD, PLLC                  ATTN: STEPHEN P. STROHSCHEIN     sstrohschein@mcglinchey.com
 HARRIS COUNTY                                              C/O LINEBARGER GOGGAN BLAIR & SAMPSON,         ATTN: TARA L. GRUNDEMEIER        houston_bankruptcy@publicans.com
 HORNBECK OFFSHORE SERVICES, INC.                           C/O KING & JURGENS, LLC                        ATTN: HENRY A KING               hking@kingjurgens.com
 HOUSTON CAD                                                C/O LINEBARGER GOGGAN BLAIR & SAMPSON,         ATTN: TARA L. GRUNDEMEIER        houston_bankruptcy@publicans.com
 HUISMAN NORTH AMERICA SERV                                 LINDA                                                                           accounting@huisman-na.com
 INTERNATIONAL PAINT INC.                                   IP ORDER DESK NOL - SUA                                                         iporderdesknol@akzonobel.com
 JUNEAU MARINE REFRIGERATION AND AIR CONDITIONING           TRACY LEBLANC                                                                   tracy@rocketmail.com
 KONGSBERG MARITIME INC                                     TOYA PINKSTON - SUA RECIPIENT                                                   toya.pinkston@km.kongsberg.com
 LOUISIANA MACHINERY LLC                                    ROXANNE VESTAL                                                                  michael.murzi@louisianacat.com
 MAKO UNLIMITED LLC                                         WENDY DUBOSE                                                                    wendy@makounlimited.com
 MARINE FAB AND REPAIR INC.                                 C. FRUGA                                                                        accounting@coastaldistributors.com
 MOTION / VOORHIES SUPPLY CO                                TAMMY SIMMONS; JOSIE WILEY                                                      Josie.Wiley@motion-ind.com
 NOV RIG SOLUTIONS SPARES                                   ANGELA WHITE                                                                    angela.white@nov.com
                                                                                                                                            jayson.b.ruff@usdoj.gov
 OFFICE OF THE U.S. TRUSTEE                                 ATTN: JAYSON B. RUFF; HECTOR DURAN, JR                                          Hector.Duran.Jr@usdoj.gov
 SCHOTTEL INC                                               JIM FREMIN                                                                      jfremin@schottel.com
 SEACATALOG.COM                                             EMILY FAZZIO - SUA RECIPIENT                                                    efazzio@okeanus.com
                                                                                                                                            jhiggins@porterhedges.com
                                                                                                           ATTN: JOHN HIGGINS; ERIC         eenglish@porterhedges.com
 SECURED LENDER GROUP                                       C/O PORTER HEDGES LLP                          ENGLISH; M. SHANE JOHNSON        sjohnson@porterhedges.com
                                                                                                                                            damian.schaible@davispolk.com
                                                                                                           ATTN: DAMIAN SCHAIBLE; DARREN    darren.klein@davispolk.com
 SECURED LENDER GROUP                                       C/O DAVIS POLK & WARDWELL LLP                  KLEIN; STEPHANIE MASSMAN         stephanie.massman@davispolk.com
 SHELL (SOPUS PRODUCTS)                                     LEANEL CAMPOREDONDO                            DBA SHELL (SOPUS PRODUCTS)       leanel.camporedondo@shell.com
 SIEMENS INDUSTRY, INC                                      JACK LOWENBERG                                                                  jack.lowenberg@siemens.com
 SPEEDCAST COMMUNICATIONS INC                               DWAYNE DECUIRE - SUA RECIPIENT                                                  collections.america@speedcast.com
 TAYLORS INTERNATIONAL SER                                  SKYLAR SAVOIE                                                                   ssavoie@taylors-international.com
In re: Hornbeck Offshore Services, Inc., et al.
Case No. 20-32679 (DRJ)                                                                                                                                                 Page 1 of 2
                                                  Case 20-32679 Document 317 Filed in TXSB on 09/30/20 Page 6 of 6

                                                                                    Exhibit B
                                                                              Served Via Electronic Mail

                       Name                                    Attention 1                                            Attention 2                           Email
 THE AD HOC COMMITTEE OF UNSECURED NOTEHOLDERS C/O COLE SCHOTZ P.C.                                        ATTN: MICHAEL D. WARNER         mwarner@coleschotz.com
                                                                                                                                           GUzzi@milbank.com
                                                                                                           ATTN: ERIC K. STODOLA; GERARD   EStodola@milbank.com
 THE AD HOC COMMITTEE OF UNSECURED NOTEHOLDERS              C/O MILBANK LLP                                UZZI; JAMES BALL                JBall@milbank.com
 THE AD HOC COMMITTEE OF UNSECURED NOTEHOLDERS              C/O MILBANK LLP                                ATTN: BRETT GOLDBLATT           BGoldblatt@milbank.com
 U.S. ATTORNEY'S OFFICE                                     SOUTHERN DISTRICT OF TEXAS                                                     usatxs.atty@usdoj.gov
 UNCLAIMED PROPERTY DIVISION OF THE TEXAS                   C/O OFFICE OF THE ATTORNEY GENERAL OF
 COMPTROLLER OF PUBLIC ACCOUNTS                             TEXAS BANKRUPTCY & COLLECTIONS DIVISION        ATTN: JASON B. BINFORD          jason.binford@oag.texas.gov
 WARTSILA DYNAMIC POSITIONING                               DEBBI POYNTER                                                                  debbi.poynter@wartsila.com
                                                                                                                                           mmccauley@wilmingtontrust.com
 WILMINGTON TRUST, NATIONAL ASSOCIATION                     MEGHAN MCCAULEY; JEFF ROSE                                                     jrose@wilmingtontrust.com
 WILMINGTON TRUST, NATIONAL ASSOCIATION                     ATTN: NIKKI KROLL, BANKING OFFICER                                             nkroll@wilmingtontrust.com
 WILMINGTON TRUST, NATIONAL ASSOCIATION                     ATTN: DANIELLA WEBER, CLIENT                                                   dweber@wilmingtontrust.com
                                                                                                           ATTN: JAYME T. GOLDSTEIN AND    jgoldstein@stroock.com
 WILMINGTON TRUST, NATIONAL ASSOCIATION                     C/O STROOCK & STROOCK & LAVAN LLP              GABRIEL SASSON                  gsasson@stroock.com
 WILMINGTON TRUST, NATIONAL ASSOCIATION                     C/O COLE SCHOTZ P.C.                           ATTN: MICHAEL D. WARNER         mwarner@coleschotz.com
 ZURICH AMERICAN INSURANCE COMPANY & FIDELITY
 DEPOSIT COMPANY OF MARYLAND                                C/O KREBS, FARLEY & DRY, PLLC                  ATTN DAVID KREBS                dkrebs@krebsfarley.com
                                                                                                                                           mfarley@krebsfarley.com
 ZURICH AMERICAN INSURANCE COMPANY & FIDELITY                                                              ATTN: MATT FARLEY, ELLIOT       escharfenberg@krebsfarley.com
 DEPOSIT COMPANY OF MARYLAND                                C/O KREBS FARLEY & DRY, PLLC                   SCHARFENBERG, & JON ORD         jord@krebsfarley.com




In re: Hornbeck Offshore Services, Inc., et al.
Case No. 20-32679 (DRJ)                                                                                                                                                Page 2 of 2
